Case 2:19-cv-00485-JAK-MRW Document 1-2 Filed 01/22/19 Page 1 of 5 Page ID #:24




                             EXHIBIT B
Case 2:19-cv-00485-JAK-MRW Document 1-2 Filed 01/22/19 Page 2 of 5 Page ID #:25



  US Patent US                                                  FEIT Electric
  RE41,685                                                      Smart WiFi LED
                                                                Color Changing
                                                                and Dimmable
                                                                A19 Light Bulb

  10. A light source
                                                                The FEIT
                                                                Electric Smart
                                                                WiFi LED Color
                                                                Changing and
                                                                Dimmable A19
                                                                Light Bulb
                                                                is a light
                                                                source.



  comprising: an                                                The opaque
  optical cavity;                              Optical Cavity   plastic dome
                                                                creates an
                                                                optical cavity.




  a plurality of first                                          The bulb has 24
  light-emitting                                                white LEDs.
  diodes each of
  which is a                                                    Each white LED
  phosphor light-                                               is a phosphor
  emitting diode           Phosphor                             LED that emits
                         LED that emits
  that emits white                                              white light.
                           white light
  light,
Case 2:19-cv-00485-JAK-MRW Document 1-2 Filed 01/22/19 Page 3 of 5 Page ID #:26




  each first light-
  emitting diode
  comprising a diode                                           Each first LED is
  encased in a light-                                          encased in a
  transmitting          Light transmitting                     light trasmittig
  package;                   pckage                            package.




  a plurality of              Non-                             Each bulb has 6
  second light-          white LED in a                        non-white TRI
                          transmitting
  emitting diodes            pckage                            SMDs with Red,
  each of which emits                                          Green, and Blue
  non-white light,                                             LEDs.
  each second light-
  emitting diode                                               Each non-white
  comprising a diode                                           LED is encased
  encased in a light-                                          in a light
  transmitting                                                 transmitting
  package;                                                     package.



  wherein the first
  and second light-
  emitting diodes are                                          The white, red,
  arranged to emit                                             green, and blue
  light into the                                               LEDs are
  optical cavity such                                          arranged to mix
  that mixing of                                               light spectral
  spectral outputs                                             outputs within
  from the first and                                           the optical
  second light-                                                cavity.
  emitting diodes
  occurs in the
  optical cavity.
Case 2:19-cv-00485-JAK-MRW Document 1-2 Filed 01/22/19 Page 4 of 5 Page ID #:27




  11. A light source of
                          Blue LED
  claim 10, further                                            Each bulb has a
  comprising at least                                          third LED (blue)
  one third light-                                             that has a
  emitting diode                                               specteral output
  having a spectral                                            different than
  output different                                             the first (white)
  from those of the                                            and second
  first and second                                             (red) LED’s.
  light-emitting
  diodes.



  12. A light source of                                        Each bulb
                          RED LED
  claim 11, wherein                                            second non-
  the spectral output                                          white (red) LED
  of the second light-                                         encased in a
  emitting diodes is a                                         light
  red output.                                                  transmitting
                                                               package.




  13. A light source of                                        Each bulb has a
  claim 11, wherein                                            third (green)
  the spectral output                                          LED encased in a
  65 of the third                                              light
  light-emitting diode                                         transmitting
  is a green output.                                           package.



                                                Green LED
Case 2:19-cv-00485-JAK-MRW Document 1-2 Filed 01/22/19 Page 5 of 5 Page ID #:28




                          Blue LED                             Each bulb has a
                                                               fourth (blue)
  14. A light source of                                        LED encased in a
  claim 13, further                                            light
  comprising at least                                          transmitting
  one fourth light-                                            package.
  emitting diode
  having a blue
  output.
